PER CURIAM.
We affirm the judgment of conviction of attempted armed robbery with a firearm, §§ 812.13(2); 777.04(4)(a), Fla.Stat. (1989), finding the claims raised are without merit.
However, we vacate the defendant’s sentence since his conviction was impermissi-bly enhanced to a first-degree felony. See Williams v. State, 537 So.2d 195 (Fla.2d DCA 1989); Lee v. State, 400 So.2d 1238 (Fla. 1st DCA 1981); § 775.087, Fla.Stat. (1989). Upon remand, defendant’s offense shall be scored as a second-degree felony for purposes of resentencing.
Conviction affirmed; sentence vacated, and cause remanded for resentencing.